UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4481



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LARRY KEVIN BROWN,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-03-21)


Submitted:   July 13, 2005                 Decided:   August 9, 2005


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Robert L. Flax, Richmond, Virginia, for Appellant.         Paul J.
McNulty, United States Attorney, Michael J. Elston, Assistant
United States Attorney, Matthew C. Ackley, Special Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Following his guilty plea to possession of cocaine base

(crack)   and   possession   of    a   firearm   by   a     person   previously

convicted of a felony, Larry Kevin Brown was sentenced to 51

months’ imprisonment.     He then filed a number of letter motions in

the district court, which are the subject of this appeal.               For the

reasons that follow, we dismiss Brown’s appeal from his conviction

and sentence, and affirm the district court’s orders denying his

motions to withdraw his guilty plea and to readdress his motion to

dismiss the indictment.

           After he was arraigned on the federal charges, Brown

moved to dismiss the indictment, alleging that the delay between

his   indictment   and   arraignment     violated     his    Fifth   and   Sixth

Amendment rights. However, before this motion was addressed by the

district court, Brown entered his plea of guilty to the two charges

stated above.    The district court accepted his plea and thereafter

sentenced Brown to 51 months’ imprisonment.

           Brown sent a letter to the court asking for modification

of his sentence.     The district court construed this letter as a

timely notice of appeal.          Brown promptly communicated with the

court that he did not intend this document to be a notice of appeal

and the court withdrew the notice of appeal.              One month after the

court granted his withdrawal of his notice of appeal, Brown sent




                                    - 2 -
another letter stating that he wished to “withdraw the withdraw[]

of his appeal” and “continue on with the appeal process.”

          We dismiss for lack of jurisdiction Brown’s attempt to

appeal from his criminal judgment and conviction.    In a criminal

case, an appeal must be noted within ten days of the entry of

judgment unless the court extends the appeal period under Fed. R.

App. P. 4(b)(4).    Here, the judgment and commitment order was

entered on April 22, 2004.   Assuming that Brown’s letter of May 4,

2004 constituted a valid and timely notice of appeal,* Brown’s

letter requesting to withdraw the appeal resulted in the voluntary

dismissal of the appeal.     See Fed. R. App. P. 42(a) (allowing

voluntary dismissal of appeal on motion of appellant any time prior

to Court of Appeals’ docketing of appeal).      In a letter dated

June 13, 2004, Brown stated his intent and desire to continue with

his appeal.   However, this statement of Brown’s intent to appeal

from the criminal judgment was too late.      See Fed. R. App. P.

4(b)(1); Browder v. Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978)

(appeal period mandatory and jurisdictional).     Thus, this court

lacks jurisdiction over Brown’s attempt to appeal from the judgment

and commitment order entered on April 22, 2004.

          Brown also appeals from the district court’s orders

denying his motion to withdraw his guilty plea and denying his


     *
      The government disputes that this letter was sufficient to
constitute a notice of appeal. Because the appeal--if properly
noted--was withdrawn, we need not resolve this issue.

                               - 3 -
motion in which he requested that the court address his motion to

dismiss the indictment which he filed prior to entering his guilty

plea.     By failing to present any argument with respect to the

court’s denial of his motion to readdress the motion to dismiss,

Brown has waived review of that order.             See Edwards v. City of

Goldboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999); Canady v. Crestar

Mortgage Corp., 109 F.3d 969, 973-74 (4th Cir. 1997).

            The   only   remaining    issue    before   the   court   is   the

propriety of the district court’s order denying Brown’s motion to

withdraw his guilty plea.     Counsel raises this issue in accordance

with Anders v. California, 386 U.S. 738, 744 (1967), asking this

court to review this portion of the appeal for any meritorious

issue.

            Fed. R. Crim. P. 11(e) provides that after a defendant

has been sentenced, the district court has no authority to grant a

motion to withdraw a guilty plea.        Fed. R. Crim. P. 11(e); United

States v. Wilson, 81 F.3d 1300, 1305 (4th Cir. 1996) (decided under

former Rule 32(e)). After sentencing, the validity of the plea may

be challenged only on direct appeal or in a collateral attack such

as a motion pursuant to 28 U.S.C. § 2255 (2000).                Because the

district court lacked authority to grant the motion, we find no

abuse of discretion in the denial of Brown’s motion to withdraw his

plea.    See Wilson, 81 F.3d at 1305.        As required by Anders, we have

reviewed the record and have found no meritorious issues with


                                     - 4 -
respect   to   the   district   court’s      denial    of   Brown’s   motion   to

withdraw his plea.     Therefore, we affirm the denial of the motion.

           In conclusion, we affirm the district court’s orders

denying   Brown’s    motions    to   withdraw    his    guilty   plea   and    to

reinstate his motion to dismiss.          We dismiss as untimely Brown’s

appeal from his Judgment and Commitment order. We further deny the

motions to relieve counsel and to substitute counsel and deny

Brown’s pro se motions to obtain the case file and records from his

trial attorney.       This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.           If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.        Counsel’s motion must state that

a copy thereof was served on the client.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                             AFFIRMED IN PART;
                                                             DISMISSED IN PART




                                     - 5 -